Citation Nr: 1633907	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  13-21 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran appeared at a November 2014 hearing before the undersigned Veterans Law Judge.  A transcript is of record.

In November 2015, the Board reopened the claim of service connection for an acquired psychiatric disorder and remanded for further development.  


FINDING OF FACT

Affording the Veteran the benefit of doubt, the evidence shows that the Veteran's acquired psychiatric disorder is related to service.  


CONCLUSION OF LAW

The criteria for service connection for schizoaffective disorder, depressive type are met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).  Service connection may also be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Here, the Veteran seeks service connection for an acquired psychiatric disorder, which he attributes to a consensual sexual encounter with a fellow service member of the same sex. 

Service treatment records show no complaints, treatment or diagnosis of an acquired psychiatric disorder.  No abnormalities were noted on the Veteran's October 1969 separation examination.  In addition, on an October 1969 Report of Medical History the Veteran answered "no" to have you ever had or have you now "nervous trouble of any sort."  

Post-service medical records show treatment for various psychiatric disorders.  An October 1984 record shows a diagnosis of schizoaffective disorder.  Subsequent treatment records show diagnoses of depression and schizophrenia. 

The Veteran was afforded a VA examination in December 2012, where he was diagnosed with schizoaffective disorder.  The examiner noted that the Veteran's consensual homosexual encounter was very distressing and caused tremendous guilt.  For that reason, the examiner opined that the encounter "may have" contributed to the Veteran's current mental health issues.  The examiner also opined that the Veteran should be given the benefit of doubt regarding the consensual sexual encounter occurring- as he has "certainly stuck to the story." 

In a November 2015 remand, the Board found the December 2012 examiner's opinion speculative and requested that the Veteran be afforded a new VA examination.  Pursuant to the remand, the Veteran underwent a VA examination in January 2016.  The diagnosis was schizoaffective disorder, depressive type.  The examiner noted that there is no psychiatric literature suggesting that consensual sex with a same sex partner "causes" or places one at an elevated risk for developing schizoaffective disorder.  Although the Veteran's experience may have led to a "great deal of distress," guilt and regret about the consensual experience, the examiner noted that these feelings do not constitute a diagnosable psychiatric disorder such as schizoaffective disorder.  Therefore, the examiner found that it is less likely than not that the Veteran's condition was caused by the Veteran's military experiences including the consensual sexual encounter with a same sex service member.  However, as the Veteran has persisted in ruminating about the experience and has reported significant emotional distress related to it, including depressive symptoms addressed in most recent contact with psychiatry, the examiner found that the Veteran's schizoaffective disorder-depressive type is at least as likely as not aggravated by the Veteran's military service including the consensual sexual encounter with a same sex service member.  

Affording the Veteran the benefit of doubt, the Board finds that service connection is warranted.  The medical evidence establishes that the Veteran has an acquired psychiatric disorder.  Notably, the VA examinations show a diagnosis of schizoaffective disorder.  Thus, the first element of service connection is met.  The Veteran's lay statements also indicate that he had a consensual sexual encounter with a male service member.  Although there is no evidence supporting this statement, the Board finds no reason to doubt the Veteran's credibility.  As noted by the December 2012 VA examiner, the Veteran's reports of the in-service sexual encounter have been consistent throughout the appeal period.  Therefore, the Board concedes the Veteran's reported in-service sexual encounter and finds that the second element of service connection has been satisfied.  

Lastly, the Board finds that medical evidence links the Veteran's acquired psychiatric disorder to the in-service sexual encounter, thereby satisfying the third element of service connection.  The December 2012 VA examiner opined that the in-service sexual encounter "may have" contributed to the Veteran's current mental health issues.  The January 2016 VA examiner also found that the Veteran's schizoaffective disorder-depressive type is at least as likely as not aggravated by the Veteran's military service including the consensual sexual encounter with a same sex service member.  The examiner's rationale was based on the Veteran's persistence in ruminating about the experience and reports of significant emotional distress related to the experience.  Although the January 2016 examiner used the phrase "aggravated" the Board finds that, within the context of the opinion, it appears that "contributed to" would be more accurate.  The VA opinions are consistent in finding that the in-service experience had a part in causing the currently diagnosed schizoaffective disorder.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of entitlement to service connection for an acquired psychiatric condition.  38 U.S.C.A. § 5107.


ORDER

Service connection for schizoaffective disorder, depressive type is granted. 




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


